DETAILED ACTION
This action is in response to application 17/833511, filed on 6/6/2022. Claims 1-20 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over “Tackling climate change with machine learning,” 2019, hereinafter “Rolnick” and “Predicting Transportation Carbon Emission with Urban Big Data,” IEEE 2017, hereinafter “Ota.” 
Regarding claim 1, the claim applies Machine Learning (ML) techniques (e.g., training learning models with historical data to produce predictive models) to the field of grid emissions monitoring. As set forth below, Rolnick explicitly teaches using ML to improve emissions monitoring and predictions for electrical grids. However, Rolnick does not disclose particular details of ML implementations. Ota discloses an analogous ML emissions modeling and prediction methodology with sufficient implementation details to satisfy the claim limitations. The following rejections rely on the combination of Rolnick and Ota. 
Rolnick discloses “A method of machine-learning for prediction of grid carbon emissions, (see, e.g., Rolnick, pg. 6; “ML can both reduce emissions from today’s standby generators and enable the transition to carbon-free systems by helping improve necessary technologies (namely forecasting, scheduling, and control) and by helping create advanced electricity markets that accommodate both variable electricity and flexible demand.”) the method comprising: 
receiving, by a computing device and from a first local grid monitoring device monitoring a first local grid, a plurality of first power output quantities of a plurality of power generators in the first local grid; (see, e.g., Rolnick pg. 5-7; “Most electricity is delivered to consumers using a physical network called the electric grid, where the power generated must equal the power consumed at every moment. This implies that for every solar panel, wind turbine, or other variable electricity generator, there is some mix of natural gas plants, storage, or other controllable sources ready to buffer changes in its output (e.g. when unexpected clouds block the sun or the wind blows less strongly than predicted).”; pg. 10-11; “understanding what the emissions on the electric grid actually are at any moment.”; Ota pg. 333; “We propose a three-layer perceptron neural network (3-layerPNN) model to infer the real-time and fine-grained transportation carbon emission in each region.”; pg. 336, “Primarily, we collect and filter the relevant source data according to the prior knowledge. Additionally, we preprocess the raw data and extract the features that are closely related to the transportation carbon emission.”)  
generating, by the computing device, a plurality of courses of action, wherein each of the plurality of courses of action are optimized for at least a parameter; (see, e.g., Rolnick, pg. 6; “ML can both reduce emissions from today’s standby generators and enable the transition to carbon-free systems by helping improve necessary technologies (namely forecasting, scheduling, and control) and by helping create advanced electricity markets that accommodate both variable electricity and flexible demand.” pg. 8; “In this case, ML can help both to design real-time prices and to respond to these prices. Previous work has used dynamic programming to set real-time electricity prices [78] and reinforcement learning to set real-time prices in more general settings [79]; similar techniques could be applied to create prices that instead optimize for GHG emissions.”; pg. 10; “In addition to leak detection, ML can help reduce emissions from freight transportation of solid fuels (x2), identify and manage storage sites for CO2 sequestered from power plant flue gas (x6.2), and optimize power plant parameters to reduce CO2 emissions.”; Ota, pg. 336; “Based on the trained network structure and the learning parameters, we use the logistic regression method to infer the future transportation carbon emission for each grid once every hour.”)
training, by the computing device, an emission projection machine-learning process using training data entries, wherein the training data entries comprise correlations between past power output quantities and reported carbon emission data; (see, e.g., Rolnick, pg. 5-7; Ota, pg. 336; “using the extracted features and labeled data, we train the proposed 3-layerPNN model to learn the model parameters.” “We feed the extracted features into our 3-layerPNN model to train the neural network structure and optimize the learning parameters. The transportation carbon emission data is used as the labeled data for the supervised learning.” pg. 339-342 for more implementation details)
generating, using the emission projection machine-learning process, a first plurality of projected carbon emission rates, wherein each of the first plurality of carbon emission rates is generated as a function of a course of action of the plurality of courses of action and the first plurality of power output quantities; (see, e.g., Rolnick, pg. 11; “To inform consumers about marginal emissions factors, WattTime [139] estimates these factors in real time for the United States using regression-based techniques, and the electricityMap project [140] provides multi-day forecasts for Europe using ensemble models on electricity and weather data. Great Britain’s National Grid ESO also uses ensemble models to forecast average emissions factors, which measure the aggregate emissions intensity of all power plants [141].”;  Ota, pg. 336; “Based on the trained network structure and the learning parameters, we use the logistic regression method to infer the future transportation carbon emission for each grid once every hour.”; pg. 339-342 for more implementation details) and 
displaying, by the computing device on a user interface, a graphical comparison of the first plurality of projected carbon emission rates.” (see, e.g., Ota, figs. 2 and 8 display “carbon emission between difference grids”; fig. 7 displays “The correlation between road-network features and carbon emission.”).
As stated above, Rolnick and Ota are directed toward ML methods of modeling and predicting carbon emissions and therefore are analogous art. On or before the effective filing date of the instant application, one of ordinary skill in the art would have deemed it obvious to try to combine the ML emissions prediction implementation of Ota with the grid-emissions ML prediction of Rolnick, thereby obtaining the invention of the instant claim. A clear and predictable motivation for so combining would have appeared as the need to “reduce emissions from electricity systems” and the realization that “ML can contribute on all fronts by informing the research, deployment, and operation of electricity system technologies.” (Rolnick, pg. 5). Such contributions include accelerating the development of clean energy technologies, improving forecasts of demand and clean energy, improving electricity system optimization and management, and enhancing system monitoring.” (Rolnick, pg. 5). Accordingly, the instant claim is unpatentable over the combination of Rolnick and Ota. 
Regarding claim 2, the combination of Rolnick and Ota renders obvious “The method of claim 1, wherein: receiving the plurality of first power output quantities further comprises receiving at least a second power output quantity from a second local grid; (see, e.g., Rolnick, pg. 10-11; multiple grids are monitored)
generating the plurality of projected carbon emission rates further comprises generating a second plurality of carbon emission rates as a function of a course of action of the plurality of courses of action and the second plurality of power output quantities; (see, e.g., Rolnick, pg. 8-10; multiple courses of action and strategies are considered) and 
displaying a graphical comparison of the first plurality of projected carbon emission rates comprises displaying, on the graphical comparison, the second plurality of projected carbon emission rates.” (see, e.g., Ota, figs. 2 and 8 display “carbon emission between difference grids”; fig. 7 displays “The correlation between road-network features and carbon emission.”; it would have appeared obvious to one of ordinary skill in the art on or before the effective filing date to display comparisons of multiple projected rates resulting from different courses of action).
Regarding claim 3, the combination of Rolnick and Ota renders obvious “The method of claim 1 further comprising: determining, by the computing device, a current carbon emission rate as a function of the first plurality of power output quantities; (see, e.g., Rolnick,pg. 10-11; “understanding what the emissions on the electric grid actually are at any moment.”) and 
displaying, by the computing device, the current carbon emission rate on the graphical comparison.” (see, e.g., Ota, figs. 2 and 8 display “carbon emission between difference grids”; fig. 7 displays “The correlation between road-network features and carbon emission.”; it would have appeared obvious to one of ordinary skill in the art on or before the effective filing date to display the current emissions rate).

Regarding claim 4, the combination of Rolnick and Ota renders obvious “The method of claim 1, wherein generating a plurality of courses of action comprises generating a course of action of the plurality of courses of action, wherein the course of action is optimized for cost.” (see, e.g., Rolnick, pg. 6; “ML can both reduce emissions from today’s standby generators and enable the transition to carbon-free systems by helping improve necessary technologies (namely forecasting, scheduling, and control) and by helping create advanced electricity markets that accommodate both variable electricity and flexible demand.” pg. 8; “In this case, ML can help both to design real-time prices and to respond to these prices. Previous work has used dynamic programming to set real-time electricity prices [78] and reinforcement learning to set real-time prices in more general settings [79]”).
Regarding claim 5, the combination of Rolnick and Ota renders obvious “The method of claim 1, wherein generating a plurality of courses of action comprises generating a course of action of the plurality of courses of action, wherein the course of action is optimized for carbon output.” (see, e.g., Rolnick, pg. 6; “ML can both reduce emissions from today’s standby generators and enable the transition to carbon-free systems by helping improve necessary technologies (namely forecasting, scheduling, and control) and by helping create advanced electricity markets that accommodate both variable electricity and flexible demand.” pg. 8; “In this case, ML can help both to design real-time prices and to respond to these prices. Previous work has used dynamic programming to set real-time electricity prices [78] and reinforcement learning to set real-time prices in more general settings [79]; similar techniques could be applied to create prices that instead optimize for GHG emissions.”).
Regarding claim 6, the combination of Rolnick and Ota renders obvious “The method of claim 1, wherein generating a plurality of courses of action comprises generating a course of action of the plurality of courses of action, wherein the course of action is optimized for a function of cost and carbon intensity.” (see, e.g., Rolnick, pg. 6-8). 
Regarding claim 7, the combination of Rolnick and Ota renders obvious “The method of claim 1, wherein the graphical comparison comprises a graph of the first plurality of projected carbon emission rates plotted with respect to time.” (see, e.g., Ota, figs. 2 and 8 display “carbon emission between difference grids”; fig. 7 displays “The correlation between road-network features and carbon emission.”; it would have appeared obvious to one of ordinary skill in the art on or before the effective filing date to display comparisons of multiple projected rates resulting from different courses of action).
Regarding claim 8, the combination of Rolnick and Ota renders obvious “The method of claim 1, wherein generating a plurality of courses of action comprises: generating a first course of action of the plurality of courses of action, wherein the first course of action is optimized for cost; and generating a second course of action of the plurality of courses of action, wherein the second course of action is optimized for carbon output.” (see, e.g., Ota, figs. 2 and 8 display “carbon emission between difference grids”; fig. 7 displays “The correlation between road-network features and carbon emission.”; it would have appeared obvious to one of ordinary skill in the art on or before the effective filing date to display comparisons of multiple projected rates resulting from different courses of action).
Regarding claim 9, the combination of Rolnick and Ota renders obvious “The method of claim 1” but does not appear to disclose the limitations “further comprising generating, by the user interface communicatively connected to the computing device, a plurality of display tabs associated with the first local grid, wherein the plurality of display tabs is configured to display real-time carbon emission data associated with the first local grid.” Stated differently, the combination of Rolnick and Ota does not disclose a plurality of display tabs. However, on or before the effective filing date of the instant application, plural display tabs were known in the art. Official Notice is hereby invoked to support that assertion. Also on or before the effective filing date of the instant application, one of ordinary skill in the art would have deemed it obvious to try to combine plural display tabs with the combination of Rolnick and Ota, thereby obtaining the invention of the instant claim. A clear and predictable benefit of so combining would have appeared as the ability to permit a user to rapidly compare graphs by switching among various displayed tabs. Accordingly, the instant claim is unpatentable over the combination of Rolnick and Ota. 
Regarding claim 9, the combination of Rolnick and Ota renders obvious “The method of claim 1” but does not appear to disclose the limitations “further comprising generating, by the user interface communicatively connected to the computing device, a plurality of display tabs associated with the first local grid, wherein the plurality of display tabs is configured to display historical carbon emission data associated with the first local grid.” Stated differently, the combination of Rolnick and Ota does not disclose a plurality of display tabs. However, on or before the effective filing date of the instant application, plural display tabs were known in the art. Official Notice is hereby invoked to support that assertion. Also on or before the effective filing date of the instant application, one of ordinary skill in the art would have deemed it obvious to try to combine plural display tabs with the combination of Rolnick and Ota, thereby obtaining the invention of the instant claim. A clear and predictable benefit of so combining would have appeared as the ability to permit a user to rapidly compare graphs by switching among various displayed tabs. Accordingly, the instant claim is unpatentable over the combination of Rolnick and Ota.
Regarding claims 11-20, the instant claims are equivalents of claims 1-10, differing only by statutory class. Accordingly, the rejections of claims 1-10 apply, mutatis mutandis, to claims 11-20, respectively. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,398,000, which arose from application 16/879303, the parent application of the instant application. Although the claims at issue are not identical, they are not patentably distinct from each other as set forth in the following representative claims:
Instant Application 17/833511
Conflicting Patent 11,398,000
1. A method of machine-learning for prediction of grid carbon emissions, the method comprising:
	receiving, by a computing device and from a first local grid monitoring device monitoring a first local grid, a plurality of first power output quantities of a plurality of power generators in the first local grid; 
	generating, by the computing device, a plurality of courses of action, wherein each of the plurality of courses of action are optimized for at least a parameter; 
	training, by the computing device, an emission projection machine-learning process using training data entries, wherein the training data entries comprise correlations between past power output quantities and reported carbon emission data; 
	



	generating, using the emission projection machine-learning process, a first plurality of projected carbon emission rates, wherein each of the first plurality of carbon emission rates is generated as a function of a course of action of the plurality of courses of action and the first plurality of power output quantities; and 	



	displaying, by the computing device on a user interface, a graphical comparison of the first plurality of projected carbon emission rates.
1. A method of machine-learning for prediction of grid carbon emissions, the method comprising: 
	receiving, by a computing device and from a first local grid monitoring device monitoring a first local grid, at least a first power output quantity of a plurality of power generators in the first local grid; 





	training, by the computing device, an emission projection machine-learning process, wherein training further comprises: compiling a plurality of training data entries, each training data entry correlating a plurality of past power output quantities with at least a reported carbon emission datum; and training the emission projection machine-learning process using the plurality of training data entries; and 
	generating, by the computing device, using the emission projection machine-learning process, a projected carbon emission rate as a function of at least a first power output quantity; and 	generating, by a user interface communicatively connected to the computing device, a plurality of display tabs associated with the first local grid, wherein the plurality of display tabs is configured to: 
	display projected carbon emission data associated with the first grid, wherein the projected carbon emission data comprises the projected carbon emission rate; display real-time carbon emission data associated with the first local grid; display historical carbon emission data associated with the first local grid; and display analytics of carbon emission data associated with the first local grid, wherein the analytics of carbon emission data comprise an analysis of temporal patterns of carbon emission data associated with the first local grid which is generated, as a function of the real-time carbon emission data and the historical carbon emission data, by a clustering algorithm.



Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D. COYER whose telephone number is (571) 270-5306 and whose fax number is (571) 270-6306. The examiner normally can be reached via phone on Monday-Friday 12pm-10pm Eastern Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen, can be reached on 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ryan D. Coyer/Primary Examiner, Art Unit 2191